Citation Nr: 0609638	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to an initial evaluation in excess of 30 
percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of dental trauma.  In 
addition, the RO granted service connection for asthma, and 
assigned a 10 percent rating, effective November 2000.  This 
case was previously before the Board in May 2004 and was 
remanded for additional development of the record and to 
ensure due process.  By rating action dated in July 2005, the 
RO found clear and unmistakable error in the September 2001 
rating decision and assigned a 30 percent evaluation for 
asthma, effective November 2000.  The Board observes that in 
the letter advising the veteran of this determination, the RO 
informed the veteran that since he had stated that a 30 
percent evaluation was appropriate, the increase represented 
a complete grant of benefits.  This was apparently based on 
the veteran's substantive appeal dated in February 2002 in 
which he listed the criteria for a 30 percent rating and 
wrote "this is me and more."  The Board believes that the 
veteran did not intend this statement to limit his appeal to 
a 30 percent rating for asthma.  Accordingly, this decision 
will address his claim for an increased rating for asthma.

It is noted that service connection for the residuals of 
dental trauma was separately denied by the RO for 
compensation and treatment purposes.  The Board notes, 
however, that a claim for service connection is also a claim 
for treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 
(1993). Therefore, this decision is considered to be 
dispositive of both aspects of the claim, for compensation 
and treatment purposes.


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from trauma in service.

2.  The veteran's pulmonary function studies are normal, and 
he does not require steroids or monthly visits to a physician 
for exacerbations of asthma. 


CONCLUSIONS OF LAW

1.  Residuals of dental trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).

2.  An initial evaluation in excess of 30 percent for asthma 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

In the present appeal, the veteran was provided with notice 
in November 2004 of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of dental trauma, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

The veteran's claim for service connection for asthma was 
substantiated in the September 2001 rating decision and, 
therefore, VA no longer had any further duty to notify the 
veteran how to substantiate this claim.  Moreover, his filing 
a notice of disagreement as to the disability rating did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. 
§ 3.103.  

The VA satisfied its duty to notify by means of the November 
2004 letter from the RO to the veteran, as well as the 
statement of the case and the supplemental statements of the 
case.  The letter informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  In that regard, 
the statement of the case issued in January 2002 contained 
the criteria for a higher rating for asthma, and the 
pertinent laws and regulations regarding service connection.  
The statement of the case and supplemental statements of the 
case also contained the provisions of 38 C.F.R. § 3.159.  As 
such, the veteran was informed of the need to provide VA with 
any evidence in his possession pertinent to the appeal.  The 
Board concludes that this notice satisfied the VCAA notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and dental records, VA and private 
medical records, and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to each claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	


I.  Service connection 

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The evidence supporting the veteran's claim consists of the 
service medical records, to include the dental records, as 
well as the report of a Department of Veterans Affairs (VA) 
examination.  The veteran was seen in February 1990 and 
reported that his tooth had fallen out.  There was a history 
of previous root canal, apparently on tooth number 9.  It was 
reported that the veteran was asymptomatic at that time.  On 
VA examination in August 2001, the veteran related that in 
1988, he was punched while washing his hands.  His three top 
teeth were knocked out, and he allegedly had 22 stitches to 
his bottom lip after he was taken to the base hospital.  
Following an examination, the diagnosis was dental caries and 
missing and broken teeth.  The examiner commented that it was 
as likely as not that the veteran's dental problems began in 
service.  During a VA dental examination in August 2004, it 
was concluded that the veteran had missing teeth secondary to 
trauma.  

The evidence against the claim includes the service medical 
records and the opinion of a VA physician.  There is no 
evidence in the service medical records to show that the 
veteran sustained any trauma to his teeth.  It must be noted 
that on a report of medical history in January 1992, at the 
time of the separation examination, the veteran denied any 
severe tooth problems.  The clinical examination did not 
disclose any scar of the lip.  The Board notes that after a 
VA dental examination in October 2004, the examiner stated 
that there was no documentation, except by the veteran's 
history, of trauma to the upper jaw.  In addition, following 
a VA dental examination in October 2005, the examiner 
commented that he reviewed all records, including the dental 
records, dating back to service.  He stated that there was no 
documented history of trauma with loss of teeth during boot 
camp.  He specifically noted that, while the veteran had 
claimed to have been punched in service, resulting in loss of 
teeth, this was not documented in any of his records.  He 
acknowledged that the veteran had a scar on the lower lip 
that could have been due to trauma.  The examiner indicated 
that it appeared that the veteran had lost multiple teeth, 
probably due to caries and lack of dental care over the 
years.  He concluded, based on an extensive review of the 
records, that it was not likely that the veteran lost teeth 
numbers 9 and 10 due to trauma.   He added that while the 
lower lip scar might have been the result of some trauma, 
there was no documentation of such other than the veteran's 
complaint of being punched.

The Board concedes that a VA physician related the veteran's 
missing teeth and dental problems began in service.  In this 
regard, the Board notes that this opinion was not predicated 
on a review of the records.  Clearly, the record fails to 
document the in-service trauma that is the basis of the 
veteran's allegations.  As the Board is not bound to accept 
medical conclusions which are based on a history supplied by 
the veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board concludes that the opinion provided by the VA 
dentist in October 2005, which was based on a review of the 
records, is of greater probative value than the veteran's 
statements or the opinion that was not based on such a 
review.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the possible 
classes of eligibility.  For instance, as discussed above 
there is no evidence that the veteran has a dental condition 
due to dental trauma in service.  Consequently, there is no 
eligibility under Class IIa.  Additionally, there is no 
eligibility for Class I dental care since he is not shown to 
have a service-connected compensable dental condition.  (See 
38 C.F.R. § 4.150).  He also does not allege, and the 
evidence does not otherwise suggest, that he applied for 
dental treatment within a year of his release from active 
duty, so there could be no eligibility for one-time Class II 
treatment for any service-connected noncompensable dental 
condition.  He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c). 
Other classes discussed under 38 C.F.R. § 17.161 are also not 
for application in the instant case.

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
residuals of dental trauma.

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for asthma, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 60 percent evaluation may be assigned for bronchial asthma 
when forced expiratory volume in one second is 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
When forced expiratory volume in one second is 56-70 percent 
predicted, or; forced expiratory volume in one second/forced 
vital capacity of 57 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication, a 30 percent evaluation may be 
assigned.  Diagnostic Code 6602.

The evidence supporting the veteran's claim for an increased 
rating for asthma consists of his statements.  He has not 
provided any medical evidence demonstrating that a higher 
rating should be assigned.  In this regard, the Board 
observes that the results of the pulmonary function studies 
of record do not support the claim.  In fact, the findings of 
both the private pulmonary function study conducted in March 
2000, and the pulmonary function study conducted at a VA 
outpatient treatment clinic in February 2004, do not even 
support the current 30 percent rating.  The Board notes that 
the 30 percent evaluation was based on the fact that the 
veteran requires daily use of medication.  There is no 
objective evidence in the record establishing that the 
veteran sees a physician at least monthly for exacerbations 
of asthma,  or that he requires a course of steroids at least 
three times a year.  The Board concludes, accordingly, that 
the medical findings are of greater probative value than the 
veteran's statements regarding the severity of his asthma.  
Therefore, the veteran finds that the preponderance of the 
evidence is against the claim for an increased rating for 
asthma.


ORDER

Service connection for residuals of dental trauma is denied.

An initial evaluation in excess of 30 percent for asthma is 
denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


